Claim interpretation and background information:
1) While the term ‘ash’ means solid inorganic oxides, it is taken (for purposes of this action) to mean the solid products leftover from the combustion/pyrolysis of biomass. See col. 2 of 4532227.
2) Stephens 6114280 col. 2 teaches process in which rice hulls are ‘combusted’ to form rice hull ash containing carbon, which activates the carbon. Thus, ‘burning’ forms active carbon, which can be separated to make a pure material. In col. 3, a ‘gasification’ process is discussed in which off-gas is burned to make energy and an ash which contains active carbon, which may be purified. Column 4 discusses a ‘pyrolysis’ of rice hulls, in which ash containing active carbon is made. Therefore, regardless of the terminology, heat treatment of the biomass makes active carbon in any atmosphere (inert for pyrolysis, oxidative for combustion).
 
 Claims 1-16, 18, 19, 21-26, 28-36, 79, 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) In claims 1, 79 and 80, the phrase ‘thereby generating an activated carbon product’ is unclear in that it implies (incorrectly) that it is the separation of the carbon from the ash product that performs activation. See the above paragraphs. Therefore, claim 28 not only contradicts claim 1, but is inconsistent with the teachings of the prior art. Clarification is requested. See also claims 33 and 34.
B) In claim 29, it is unclear as to whether the ‘additive’ remains in the product or reads upon an acid wash, in which the acid removes the ash but essentially does not remain in the carbon.


Claims 1-16, 18, 19, 21-26, 28-36, 79, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. 8361186.
Shearer teaches, especially in col. 3-9, heating biomass (which may be wet) in a ‘closed pyrolysis’ atmosphere which can contain oxygen, noting restricted air ingress of col. 6. The positive pressure indicates that claim19 is met. Choosing the exact oxygen content is an obvious expedient to make the desired products (more oxygen for greater combustion and higher temeprature and off-gases for example). Energy, CO and other products are obtained, and the carbon yield can be optimized to the claimed values. These overlapping ranges render the claims obvious; In re Malagari 182 USPQ 549. The carbon material may be treated.
Prewashing and optional drying implies a wet feedstock (claim 4). The oxygen content is met in so far as the feedstock and carbon content can be the same. Claim 19 is suggested by the use of off-gas as fuel. Given the various temperatures, claim 21 is met. Claims 30 and 31 are obvious expedients suggested, in order to make the carbon compatible with soil pH, to remove metals and add inorganic sulfate or phosphate for the ultimate use as fertilizer. For claims 33 and 34, mixing with peat is an obvious expedient to make a better fertilizer. Claim 34 is also met by simply combining the carbon from two batches, which is obvious to package the product for sale. Claim 35 is suggested in the middle of col 5; how the additive was made is of no patentable moment; it is also noted that col. 9 teaches off-gas be used to activate the product, and any entrained carbon would meet the claim. Claim 3 is suggested in col. 3 as a cheap source of carbon material. Note col. 7 for teaching claim 15.

Claims 1-16, 18, 19, 21-26, 28-36, 79, 80 rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. taken with Jha 5187141.
.

Claims 1, 2, 5-7, 9-16, 18, 19, 21, 23-26, 28-32, 34-36, 80 rejected under 35 U.S.C. 103 as being unpatentable over Stephens 6114280 taken with Shearer.
Stephens teaches, especially in col. 2, a process in which rice hulls are ‘combusted’ to form rice hull ash containing carbon, which activates the carbon. Thus, ‘burning’ forms active carbon, which can be separated to make a pure material.
In col. 3, a ‘gasification’ process is discussed in which off-gas is burned to make energy and an ash which contains active carbon, which may be purified. Column 4 discusses a ‘pyrolysis’ of rice hulls, in which ash containing active carbon is made. Therefore, regardless of the terminology, heat treatment of the biomass makes active carbon in any atmosphere (inert for pyrolysis, oxidative for combustion). This differs in that it overlaps the carbon content (3-13%), however the overlap renders the claims obvious. The ash may be caustically digested (‘chemical treatment’) to recover the carbon. An embodiment of 40% carbon is also taught (claims 5, 6). For claims 9-14, this is simply oxygen from the inorganic oxides in the ash. For claim 16, using the oxygen level is obvious to avoid burning all the potentially valuable active carbon produced and is achieved by limiting the access to air (claim 18) and thus meeting claim 19 when the gases build up. Column 4 teaches acid wash, meeting claim 30, noting the 112 rejections above. Claim 34 is met by simply combining the carbon from two batches, which is obvious to package the product for sale.
   Stephens does not teach capture and combustion of the off-gases, however Shearer does as noted above. Doing so in the process of Stephens is an obvious expedient for economic efficiency to capture heat content and avoid pollution.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 18, 19, 21-26, 28-36, 79, 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9388355. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the exact ash level is not specified in the patent, no patentable difference is seen since the sources, and thus ash levels, can be the same. Note that recycling off-gas can introduce entrained carbon into the product.

Claims 1-16, 18, 19, 21-26, 28-36, 79, 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10611977. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the exact ash level is not specified in the patent, no patentable difference is seen since the sources, and thus ash levels, can be the same. Note that recycling off-gas can introduce entrained carbon into the product.
 
Claims 1-16, 18, 19, 21-26, 28-36, 79, 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10982161. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the exact ash level is not specified in the patent, no patentable difference is seen since the sources, and thus ash levels, can be the same. Note that recycling off-gas can introduce entrained carbon into the product.
     



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736